Case 5:16-cv-12149 Document 62 Filed 09/12/19 Page 1 of 1 PagelD #: 349

U.S. Department of Justice
United States Marshals Service

PROCESS RECEIPT AND RETURN

See “Instructions for Service of Process by U.S. Marshal"

 

 

PLAINTIFF COURT CASE NUMBER
Frank Treadway, Joey Clark Hatfield, Charles W. Hensley 5:16-cv-12149
DEFENDANT TYPE OF PROCESS

Bluestone Coal Corp., Bluestone Industries, Inc., Mechel Bluestone, Inc.

Personal service or certified mail

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE

John Hussell, Esq. (attorney for Defendants; authorized to accept service of process)

 

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

300 Summers Street, Suite 1230 P.O, Box 3971 Charleston, WV 25339

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be 3

 

Samuel B. Petsonk, Esq.
Mountain State Justice, Inc.
223 Prince Street

Beckley, WV 25801

served with this Form 285

Number of parties to be
ae 3
served in this case

 

 

Check for service
on ULS.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,

All Telephone Numbers, and Estimated Times Available for Service):

John Hussell contact information --- Office: (304) 345-9455; Fax: (304) 345-4607 john.hussell@wwdhe.com +:

 

D PLAINTIFF
[] DEFENDANT

Signature of Attorney other Originator requesting service on behalf of:

DATE
4/24/2019

TELEPHONE NUMBER
(681) 207-7510

 

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

I acknowledge receipt for the total Total Process Distri€\o Distrito
number of process indicated. . Origi Serv
(Sign only for USM 285 if more )

than one USM 285 is subinitted) No. No.

 

S signature of Authorized USMS Be wy opClerk

_—Za

ee,

 

sfox//9

4 oN,

fly, corporation, etc, shown at the address inserted below.

I hereby certify and return that I [] have personally served , [_] have legal evidence ee as shown in "Remarks" the process described on the
5c

individual, company, corporation, etc., at the address shown above on the on the individu

 

{[] [hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below,

 

Name and title of individual served (if not shown above)

Address (complete only different than shown WZ

(Same AS QDOV

AVISA Wy oe

Signature of U.S. Marshal or Deputy

Arlen

 

 

Service Fee Total Mileage Charges

(including endeavors)

Forwarding Fee Total Charges

Advance Deposits

Amount owed to U.S. Marshal* or
(Amount of Refund*)

 

 

 

 

 

 

 

REMARKS

 

 

   
 

 

US. District Cou,
Southem District of West

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

Form USM-285
Rev. 11/18
